Citation Nr: 0409672	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for eczema.

4.  Entitlement to service connection for pneumonia.

5.  Entitlement to an increased rating for a gunshot wound of the 
right arm, through and through, affecting Muscle Group III, 
currently rated as 30 percent disabling.

6.  Entitlement to special monthly compensation based on the need 
for aid and attendance or being housebound.

7.  Entitlement to a total disability rating based on individual 
unemployability due to service connected disability.

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1944 to November 
1945.  He was held as a prisoner of war from January 17-22, 1943.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2002 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic 
of the Philippines.   

The Board has found that additional development is required with 
respect to the claims for an increased rating for a gunshot wound 
of the right arm, through and through, affecting Muscle Group III, 
special monthly compensation based on the need for aid and 
attendance or being housebound, and a total disability rating 
based on individual unemployability due to service connected 
disability.  Accordingly, those issues will be addressed in a 
remand order located at the end of this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the service connection 
issues on appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations applicable 
to the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran was not interned or detained as a prisoner of war 
for 30 days or more. 

3.  The preponderance of the medical evidence shows that the 
veteran does not currently have post-traumatic stress disorder.

4.  Ischemic heart disease was not present during service, was not 
manifest within a year after service, did not develop as a result 
of any incident in service, and was not caused or aggravated by a 
service-connected disability.

5.  Eczema was not present until many years after separation from 
service, did not develop as a result of any incident in service, 
and was not caused or aggravated by a service-connected 
disability.  

6.  Pneumonia was not present until many years after separation 
from service, did not develop as a result of any incident during 
service, and was not caused or aggravated by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2003).

2.  Ischemic heart disease was not incurred in or aggravated by 
service, may not be presumed to have been incurred in service, and 
was not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

3.  Eczema was not incurred in or aggravated by service and was 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

4.  Pneumonia was not incurred in or aggravated by service and was 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist and Applicable Law and 
Regulations

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed before 
the date of enactment and not yet final as of that date.  The new 
law eliminates the concept of a well-grounded claim, and redefines 
the obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA has a 
duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

The Board finds that, with regard to the service connection 
claims, the VA's duties under the law and recently revised 
implementing regulations have been fulfilled.  The veteran was 
provided adequate notice as to the evidence needed to substantiate 
his claims.  The Board concludes the discussions in the rating 
decision, the statement of the case (SOC) and letters sent to the 
veteran informed him of the information and evidence needed to 
substantiate the claims and complied with the VA's notification 
requirements.  The SOC included a summary of the evidence which 
had been obtained and considered.  The SOC also included the 
requirements which must be met to establish service connection.  
The basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect to 
duty to assist and notification requirements.  The communications, 
such as a letter from the RO dated in July 2002, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claims, as well as an explanation of 
what evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board notes that the 
July 2002 letter was provided to the veteran before the initial 
adjudication of his claim.  In addition, the SOC included the new 
laws and regulations which pertain to the VA's duties under the 
VCAA.  The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The veteran has 
declined a hearing.  The claims file contains his available 
service medical records.  His current treatment records have also 
been obtained.  He has been afforded VA examinations.  The Board 
does not know of any additional relevant evidence which has not 
been obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, no 
further assistance to the veteran with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify and 
assist the veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

Service connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131.  If a chronic disorder such as cardiovascular disease 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  Each disabling condition 
shown by a veteran's service records, or for which he seeks a 
service connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which he 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations as to service connection will be based 
on review of the entire evidence of record, with due consideration 
to the policy of the VA to administer the law under a broad and 
liberal interpretation consistent with the facts in each 
individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary findings 
of casts, or any cough, in service will permit service connection 
of arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word ``Chronic.''  When the 
disease identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability shown to be 
proximately due to or the result of a service-connected disorder.  
See 38 C.F.R. § 3.310(a).  This regulation has been interpreted by 
the United States Court of Veterans Appeals (Court) to allow 
service connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder by a 
service-connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran has previously established service connection 
for a gunshot wound, right arm, through and through, affecting 
Muscle Group III, currently rated as 30 percent disabling.

Special presumptions are applicable for certain diseases specific 
as to former prisoners of war.  Under 38 U.S.C.A. § 1112 and 38 
C.F.R. § 3.309(c), if a veteran is: (1) a former prisoner of war, 
and (2) as such was interned or detained for not less than 30 
days, certain chronic diseases, such as avitaminosis, beriberi 
(including beriberi heart disease), chronic dysentery, 
helminthiasis, malnutrition (including optic atrophy associated 
with malnutrition), pellagra, irritable bowel syndrome, peptic 
ulcer disease or peripheral neuropathy (except where directly 
related to infectious causes), shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air service 
even though there is no record of such disease during service.

Significantly, however, the veteran does not qualify for the 
prisoner of war presumptions.  The veteran was not interned or 
detained as a prisoner of war for 30 days or more as he was held 
as a prisoner of war from January 17-22, 1943.

I.  Entitlement To Service Connection For Post-Traumatic Stress 
Disorder.

The veteran contends that he developed the post-traumatic stress 
disorder as a result of his experiences during service in World 
War II, including being wounded and held as a prisoner of war.

Service connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent with 
the circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war under the 
provisions of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions and hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)

If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by the 
findings on the examination report, the rating agency shall return 
the report to the examiner to substantiate the diagnosis.  38 
C.F.R. § 4.125(a).  

The Board notes that 38 C.F.R. § 3.304(f) was again amended 
effective March 7, 2002; however, the changes pertain primarily to 
claims involving personal assaults.  The veteran's contentions do 
not involve a personal assault.  

After reviewing the evidence which is of record, the Board finds 
that the preponderance of the evidence weighs against the claim 
for service connection for post-traumatic stress disorder.  The 
veteran's service records are completely negative for complaints 
or a diagnosis of a psychiatric disorder.  The earliest diagnosis 
of a psychiatric disorder was many years after the veteran's 
separation from service.  There is no medical evidence linking any 
current diagnosis to service.  The Board also notes that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, the Board 
finds that a psychiatric disorder was not present during service, 
and a psychosis was not manifest within a year after the veteran's 
separation from service (so as to permit application of chronic 
disorder presumptions afforded for psychoses).

Regarding the veteran's claim that he developed post-traumatic 
stress disorder as a result of service, the Board finds that the 
medical evidence which has been obtained reflects that the veteran 
does not currently have post-traumatic stress disorder.  In this 
regard, the report of a mental disorders examination conducted by 
the VA in May 2001 shows that the pertinent diagnosis was 
senility.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) clarified the 
analysis to be followed in adjudicating a claim for service 
connection for PTSD.  The Court pointed out that the VA has 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  See 
61 Fed. Reg. 52695-52702 (1996).  The Court held that, for the 
purposes of establishing service connection for post-traumatic 
stress disorder, there must be an unequivocal current diagnosis of 
post-traumatic stress disorder.  Similarly, the Court held in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) that a service-
connection claim must be accompanied by evidence which establishes 
that the claimant currently has the claimed disability.  In the 
present case, however, there is no medical evidence of a diagnosis 
of post-traumatic stress disorder.  Accordingly, the Board 
concludes that post-traumatic stress disorder was not incurred in 
or aggravated by service.

II.  Entitlement To Service Connection For Ischemic Heart Disease.

The veteran's service records do not contain any references to any 
type of heart disease.  An affidavit for Philippine Army personnel 
dated in May 1947 shows that in a section pertaining to wounds and 
illnesses, the only item listed was the gunshot wound for which 
the veteran has already established service connection.  

In addition, there is no evidence that any heart disease was 
present within a year after separation from service, so as to 
invoke a presumption on that basis.  

Although beri-beri heart disease is a disorder which can 
potentially be presumed to have been due to prisoner of war 
service, that presumption is not applicable in the case as the 
veteran had less than 30 days in prisoner of war status.  

The earliest medical evidence of the presence of heart disease is 
from many years after service.  A record from a doctor at the 
Bethany Hospital dated in June 2000 shows that the diagnoses 
included arteriosclerotic heart disease.  However, neither that 
record nor any other medical evidence contains medical opinion 
relating the heart disease to service or to the veteran's service-
connected gunshot wound of the right upper extremity

In summary, ischemic heart disease was not present during service, 
was not manifest within a year after service, did not develop as a 
result of any incident in service, and was not caused or 
aggravated by a service-connected disability.  Accordingly, the 
Board concludes that ischemic heart disease was not incurred in or 
aggravated by service, may not be presumed to have been incurred 
in service, and was not proximately due to or the result of a 
service-connected disability.  


III.  Entitlement To Service Connection For Eczema.

The veteran's service records do not contain any references to any 
type of skin disease.  An affidavit for Philippine Army personnel 
dated in May 1947 shows that in a section pertaining to wounds and 
illnesses, the only item listed was the gunshot wound for which 
the veteran has already established service connection.  

In a letter dated in December 2001, the veteran alleged that his 
eczema was secondary to post-traumatic stress disorder.  However, 
for the reasons stated above, the Board has denied service 
connection for PTSD.  Therefore, secondary service connection for 
eczema cannot be established.  Moreover, there is no medical 
evidence that eczema was caused by a psychiatric disorder.  

In summary, eczema was not present until many years after 
separation from service, did not develop as a result of any 
incident in service, and was not caused or aggravated by a 
service-connected disability.  Accordingly the Board concludes 
that eczema was not incurred in or aggravated by service and was 
not proximately due to or the result of a service-connected 
disability.  


IV.  Entitlement To Service Connection For Pneumonia.

The veteran's service records do not contain any references to 
pneumonia or any other type of respiratory disease.  An affidavit 
for Philippine Army personnel dated in May 1947 shows that in a 
section pertaining to wounds and illnesses, the only item listed 
was the gunshot wound for which the veteran has already 
established service connection.  

The earliest medical evidence pertaining to any type of 
respiratory disorder is a medical record from the Bethany Hospital 
dated in April 1976 which reflects that a chest X-ray was 
interpreted as being suggestive of bronchitis.  However, neither 
that record nor any other medical evidence contains medical 
opinion relating the lung disease to service or to the veteran's 
service-connected gunshot wound or the right upper extremity. 

In summary, pneumonia was not present until many years after 
separation from service, did not develop as a result of any 
incident during service, and was not caused or aggravated by a 
service-connected disability.  Accordingly, the Board concludes 
that pneumonia was not incurred in or aggravated by service and 
was not proximately due to or the result of a service-connected 
disability.  


ORDER

1.  Service connection for post-traumatic stress disorder is 
denied.

2.  Service connection for ischemic heart disease is denied.

3.  Service connection for eczema is denied.

4.  Service connection for pneumonia is denied.


REMAND

The Board finds that additional development is required with 
respect to the claims for an increased rating for a gunshot wound 
of the right arm, through and through, affecting Muscle Group III, 
currently rated as 30 percent disabling; entitlement to special 
monthly compensation based on the need for aid and attendance or 
being housebound; and entitlement to a total disability rating 
based on individual unemployability due to service connected 
disability.

The Board notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA notice 
and duty to assist provisions as they pertain to those claims, to 
particularly include the duty, imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), requiring the VA to explain what 
evidence will be obtained by whom.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002);Charles (John) v. Principi, 16 Vet. App. 
370 (2002).  In this regard, a letter from the RO dated in July 
2002 pertains only to claims for service connection.  That letter 
did not contain necessary information regarding the claims for an 
increased rating, for special monthly compensation or for 
unemployability benefits.  A regulatory provision that permitted 
the Board to provide such notice, 38 C.F.R. § 19.9(a)(2)(ii) 
(2002), was recently invalidated by the U.S. Court of Appeals for 
the Federal Circuit (Court of Appeals).  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 and the implementing 
regulations are fully complied with and satisfied.  The required 
notice to the appellant should include a statement as to the 
information and evidence necessary to substantiate the claims and 
should indicate which portion of any such information or evidence 
is to be provided by the claimant and which portion, if any, the 
VA will attempt to obtain on behalf of the claimant.  

2.  The RO should attempt to obtain all available evidence of 
which it becomes aware as a result of the appellant's response to 
the additional notice.  The RO must inform the appellant as to any 
evidence which cannot be obtained.  

3.  The RO should review any additional evidence which is added to 
the claims file and determine whether the benefits sought on 
appeal may now be granted.  If the benefits sought on appeal 
remain denied, the appellant and representative should be 
furnished a SSOC and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



